DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 29, 2020, March 9, 2021 is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see page 6, filed December 11, 2020, with respect to claim 11 have been fully considered and are persuasive.  The 112 rejection of September 16, 2020 has been withdrawn. 
Applicant's arguments regarding claim 12 filed December 11, 2020 have been fully considered but they are not persuasive.  Applicant argues that Lee does not disclose the amended limitation “wherein a portion of the electromagnetic shield extends toward the substrate at the peripheral boundary of the module where the electromagnetic shield is electrically connected to the second bonding wire wall.”  However, as can be seen in Fig. 10D of Lee the left orthogonal portion of 318 extends toward 301 and left 312 is in contact with left orthogonal portion of 318.	Applicant’s arguments, see pages 7-9, filed December 11, 2020, with respect to the rejection(s) of claim(s) 1 and 18 under USC 103 and 102 respectively have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Liao (US 2012/0025356).
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9, 11-15, 17-18, 20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao (US 2012/0025356).	Claim 1, Liao discloses (Fig. 11C/11G) an electronic module comprising: 	a substrate (134, carrying plate, under broadest reasonable interpretation (BRI) is considered substrate); 	a first sub-module (left 104 labeled in Fig. 11C, plurality of dies, Para [0048]) and a second sub-module (right 104) arranged on a mounting surface of the substrate (left 104 and right 104 arranged on top surface of 134); 	a first plurality of bonding wires (112/122, first grounding element/connecting element, under broadest reasonable interpretation (BRI) 112 is considered a first bonding wire as it is a conductive as it is a rod used for connection purposes, similarly 122 is considered as a second bonding wire as it functions as connecting element in a rod shape, together 112 and 122 for a first plurality,  Para [0022]) on the substrate (112/122 on 134) that form a first bonding wire wall (112/122 considered first bonding wire wall, hereinafter “1st”) arranged between the first sub-module and the second sub-module (1st is arranged between left 104 and right 104); and 	an electromagnetic shield (114, EMI shield layer, Para [0027]) arranged on the first sub-module and the second sub-module (114 is arranged on left 104 and right 104), wherein a portion of the 114 extends toward 134)  between the first sub-module and the second sub-module (portion of 114 is between left 104 and right 104); 	wherein the first bonding wire wall and the portion of the electromagnetic shield that extend towards the substrate between the first sub-module and the second sub-module form a divider wall that reduces electromagnetic interference between the first sub-module and the second sub-module (the 122b portion of 122 acts as fence to reduce EMI amongst dies 103, Para [0026]).	Claim 6, Liao discloses (Fig. 11C/11G) the electronic module of claim 1, wherein the electromagnetic shield is electrically coupled to ground by way of the first bonding wire wall (114 is coupled to 1st which contains grounding segment 112, Para [0026]).	Claim 7, Liao discloses (Fig. 11C/11G) the electronic module of claim 1, further comprising an overmold body (108, package body, Para [0022]) that is continuous across the first sub-module and the second sub-module (108 is continuous across left 104 and right 104).	Claim 8, Liao discloses (Fig. 11C/11G) the electronic module of claim 7, wherein the first bonding wire wall (1st) is at least partially embedded in the overmold body (1st is partially embedded in 108).	Claim 9, Liao discloses (Fig. 11C/11G) the electronic module of claim 7, wherein the portion of the electromagnetic shield that extend towards the substrate is arranged in an opening formed in the overmold body (portion of 114 that extends toward 134 is in opening of 108a).	Claim 11, Liao discloses (Fig. 11C/11G) the electronic module of claim 7, wherein the portion of the electromagnetic shield that extends toward the substrate is arranged in a plurality of openings formed in the overmold body (portion of 114 that extends toward 134 is in a plurality of openings 108a).	Claim 12, Liao discloses (Fig. 11C/11G) An electronic module comprising: 	a substrate (134, carrying plate, under broadest reasonable interpretation (BRI) is considered substrate); 	a first sub-module (left 104 labeled in Fig. 11C, plurality of dies, Para [0048]) and a second sub-104) arranged on a mounting surface of the substrate (left 104 and right 104 arranged on top surface of 134);	a first plurality of bonding wires (112/122, first grounding element/connecting element, under BRI 112 is considered a first bonding wire as it is a conductive as it is a rod used for connection purposes, similarly 122 is considered as a second bonding wire as it functions as connecting element in a rod shape, together 112 and 122 for a first plurality,  Para [0022]) on the substrate (112/122 on 134) that form a first bonding wire wall (112/122 considered first bonding wire wall, hereinafter “1st”) arranged between the first sub-module and the second sub-module (1st is arranged between left 104 and right 104); and	a second plurality of bonding wires (130, second grounding segments formed of conductive vias, under BRI considered second plurality of bonding wires, Para [0025]) on the substrate (130 on 134) that form a second bonding wire wall (130 forms a second bonding wire wall, hereinafter “2nd”) arranged about a peripheral boundary of the module (2nd arranged peripheral boundary); and 	an electromagnetic shield (114, EMI shield layer, Para [0027])  arranged on the first sub-module and the second sub-module (114 is arranged on left 104 and right 104),  wherein the electromagnetic shield is electrically coupled to the first bonding wire wall and the second bonding wire wall (114 is electrically coupled to 1st through 112/122 and to 2nd), and wherein a portion of the electromagnetic shield extends toward the substrate at the peripheral boundary of the module where the electromagnetic shield is electrically connected to the second bonding wire wall (portion of 114 extends toward 134 where 114 connects to 130, hereinafter “portion”).	Claim 13, Liao discloses (Fig. 11C/11G) the electronic module of claim 12, further comprising an overmold body (108, package body, Para [0022]) that is continuous across the first sub-module and the second sub-module (108 is continuous across left 104 and right 104).	Claim 14, Liao discloses (Fig. 11C/11G) the electronic module of claim 13, wherein the first 1st is partially embedded in 108).	Claim 15, Liao discloses (Fig. 11C/11G) the electronic module of claim 13, wherein the portion of the electromagnetic shield that extend towards the substrate is arranged in an opening formed in the overmold body (portion extends toward 134 in an opening of 108).	Claim 17, Liao discloses (Fig. 11C/11G) the electronic module of claim 12, wherein the electromagnetic shield is electrically coupled to ground by way of the first bonding wire wall (114 is coupled to first grounding segment 112 of 1st) and the second bonding wire wall (114 is coupled to second grounding segment 130 of 2nd).	Claim 18, Liao discloses (Fig. 11C/11G) an electronic module comprising: 	a substrate (134, carrying plate, under (BRI) is considered substrate);  	a first sub-module (left 104 labeled in Fig. 11C, plurality of dies, Para [0048]) and a second sub-module (right 104)  arranged on a mounting surface of the substrate (left 104 and right 104 arranged on top surface of 134);	a first plurality of bonding wires (112/122, first grounding element/connecting element, under BRI 112 is considered a first bonding wire as it is a conductive as it is a rod used for connection purposes, similarly 122 is considered as a second bonding wire as it functions as connecting element in a rod shape, together 112 and 122 for a first plurality,  Para [0022]) on the substrate (112/122 on 134) that form a first bonding wire wall (112/122 considered first bonding wire wall, hereinafter “1st”), the first bonding wire wall forming a first height above the substrate (1st is formed at a first height above 134, hereinafter “H1”); 	a second plurality of bonding wires (130, second grounding segments formed of conductive vias, under BRI considered second plurality of bonding wires, Para [0025]) on the substrate (130 on 134) that form a second bonding wire wall (130 forms a second bonding wire wall, hereinafter “2nd”), the second bonding wire wall forming a second height above the substrate (130 is formed at a second height above 134, hereinafter “H2”) that is less than the first height (H2 is less than H1); and 4Attorney Docket No. 2867-2403Application No. 16/417,815 	an electromagnetic shield (114, EMI shield layer, Para [0027])  arranged on the first sub-module and the second sub-module (114 is arranged on left 104 and right 104),  wherein the electromagnetic shield is electrically coupled to the first bonding wire wall and the second bonding wire wall (114 is electrically coupled to 1st through 112/122 and to 2nd).	Claim 20, Liao discloses (Fig. 11C/11G) the electronic module of claim 18, wherein the first bonding wire wall is arranged between the first sub-module and the second sub-module (1st is arranged between left 104 and right 104), and the second bonding wire wall is arranged about a peripheral boundary of the module (2nd is arranged at a peripheral boundary of Fig. 11G).	Claim 22, Liao discloses (Fig. 11C/11G) the electronic module of claim 18, wherein the electromagnetic shield is electrically coupled to ground by way of the first bonding wire wall (114 is coupled to first grounding segment 112 of 1st) and the second bonding wire wall (114 is coupled to second grounding segment 130 of 2nd).

Claim(s) 12-14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2018/0130755).
Claim 12, Lee discloses (Figs. 10A-10D) an electronic module (300, system module package, Para [0081]) comprising: 	a substrate (301, substrate, Para [0081]); 	a first sub-module (302, electrical component may be considered module, Para [0081]) and 	a second sub-module (303, electrical component may be considered module, Para [0081])   arranged on a mounting surface of the substrate (302/303 arranged on top surface 301a of 301, Para [0081]): 	a first plurality of bonding wires (center 312, vertical conductive structure which may be bond wires, Para [0052], [0084]) on the substrate (center 312 is on 301) that form a first bonding wire wall 312 may be considered wire wall) arranged between the first sub-module and the second sub-module (center 312 is between 302 and 303); 	a second plurality of bonding wires (left 312) on the substrate (left 312 is on 301) that form a second bonding wire wall (312 may be considered wire wall) arranged about a peripheral boundary of the module (left 312 is about the left peripheral boundary of 300); and 	an electromagnetic shield (318, top assembly EMI shield, Para [0088]) arranged on the first sub-module and the second sub-module (318 is on 302 and 303), wherein the electromagnetic shield is electrically coupled to the first bonding wire wall and the second bonding wire wall (318 is coupled to 312s, Para [0088]), and wherein a portion of the electromagnetic shield (left orthogonal portion of 218 extending downward and in contact with left 312, hereinafter “portion”) extends toward the substrate at the peripheral boundary of the module (portion extends toward 301 at periphery boundary of 300) where the electromagnetic shield is electrically connected to the second bonding wire wall (portion is connected to left 312)	Claim 13, Lee discloses (Figs. 10A-10D) the electronic module of claim 12, further comprising an overmold body (317, EMC (encapsulating mold compound), Para [0003] ,[0087]) that is continuous across the first sub-module and the second sub-module (317 is continuous across center 312 and left 312).	Claim 14, Lee discloses (Figs. 10A-10D) the electronic module of claim 13, wherein the first bonding wire wall (center 312) is at least partially embedded in the overmold body (center 312 is embedded in 317).	Claim 17, Lee discloses (Figs. 10A-10D) the electronic module of claim 12, wherein the electromagnetic shield is electrically coupled to ground by way of the first bonding wire wall and the second bonding wire wall (312s are connected to common ground structure 311 and 318 is coupled to 312s, Para [0085]).	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 2012/0025356).	Claim 2, Liao discloses (Fig. 11C/11G) the electronic module of claim 1.	Liao does not explicitly disclose further comprising a second bonding wire wall that is arranged between the first sub-module and the second sub-module and adjacent to the first bonding wire wall, the second bonding wire wall formed from a second plurality of bonding wires.	However, Liao discloses that EMI shield may be a unitary structure where the plurality of dies aren’t cut into discrete portions (See Fig. 11A and 12).	Therefore it would have been obvious to one of ordinary skill in the art to duplicate Fig. 11G as part of a unitary EMI shield structure. The motivation to do so is that the combination yields the predictable results of duplication of parts.  	The applicant has not disclosed that the claimed structure is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for structure limitations to be prima facie unobvious.  In re Harza, 124 USPQ 378 (CCPA 1960) See MPEP 2144.04.	As a result Liao discloses (see annotated Fig. 11G below) a second bonding wire wall (w2 is 130, second grounding segments formed of conductive vias, under BRI considered second plurality of s1) and the second sub-module (s2) and adjacent to the first bonding wire wall (w1), the second bonding wire wall formed from a second plurality of bonding wires (w2 formed from plurality of conductive vias).
    PNG
    media_image1.png
    349
    946
    media_image1.png
    Greyscale
	Claim 3, Liao discloses (see annotated Fig. 11B above) the electronic module of claim 2, wherein the first bonding wire wall is arranged with a parallel alignment to the second bonding wire wall (vertical portion of w1 is parallel to w2).	Claim 4, Liao discloses (see annotated Fig. 11B above) the electronic module of claim 2, wherein the first plurality of bonding wires of the first bonding wire wall are arranged with a staggered alignment to the second plurality of bonding wires of the second bonding wire wall (w2 is staggered vertically from w1).	Claim 5, Liao discloses (see annotated Fig. 11B above) the electronic module of claim 2, wherein the first bonding wire wall is arranged with a non-linear alignment to the second bonding wire wall (horizontal portion of w1 is in non-linear alignment with w2).
Claim 19, Liao discloses (Fig. 11C/11G) the electronic module of claim 18.	Liao does not explicitly disclose wherein the first bonding wire wall and the second bonding wire wall are arranged between the first sub-module and the second sub-module.	However, Liao discloses that EMI shield may be a unitary structure where the plurality of dies 124 USPQ 378 (CCPA 1960) See MPEP 2144.04.	As a result Liao discloses (see annotated Fig. 11G below) the first bonding wire wall (w1) and the second bonding wire wall (w2) are arranged between (w1 and w2 are between s1 and s2) the first sub-module (s1) and the second sub-module (s2).


    PNG
    media_image1.png
    349
    946
    media_image1.png
    Greyscale
	Claim 21, Liao discloses (Fig. 11C/11G) the electronic module of claim 18.	Liao does not explicitly disclose wherein the second bonding wire wall is arranged between the first sub-module and the second sub-module, and the first bonding wire wall is arranged about a peripheral boundary of the module.	However, Liao discloses that EMI shield may comprised different embodiments where 122 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        
                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819